Case 2:15-cv-06076-MCA-MAH Document 385-4 Filed 07/12/19 Page 1 of 6 PageID: 6640




                               EXHIBIT 4
Case 2:15-cv-06076-MCA-MAH Document 385-4 Filed 07/12/19 Page 2 of 6 PageID: 6641




                                        [coat of arms of Ukraine]

                               Public Prosecution of Ukraine
                   OFFICE OF THE PROSECUTOR GENERAL OF UKRAINE

  01011, Kyiv-11, 13/15 Riznytska St.                                                    Fax: 280-26-03

                                                NOTICE
                                         of reasonable suspicion

  Kyiv                                                                           January 12, 2018

         Deputy Prosecutor General, State Councilor of Justice 3rd class, Yuriy Vasylyovich
  Stolyarchuk, having considered the materials of criminal proceedings # 42017000000003517,
  dated 11/04/2017, and having established the presence of sufficient evidence for a reasonable
  suspicion of commitment of a criminal offence in violation of Articles 36, 42, 276, 277, 278, 480,
  481, 483 of the Code of Criminal Procedure (CPC) of Ukraine, has hereby

                                              i n f o r m e d:

                                                Oleh Anatoliyovych Babenko, born                   ,
                                                1982, in the Village of Shevchenkove, Kyiv District,
                                                Odesa Oblast, residing at: Vyshhorod District,
                                                Village of Katyuzhanka, 35-A Radyanska St., Apt.
                                                35, citizen of Ukraine, Member of the Odesa City
                                                Council,

  that he is a suspect in the case of offering illegal profit to a competent official for using his or her
  authority to take or withhold action in the interests of the individual offering the illegal profit,
  based on a prior conspiracy of a group of individuals, i.e., in commitment of a criminal offence
  (crime) pursuant to Part 2, Article 28; Part 3, Article 369 of the Criminal Code (CC) of Ukraine.
          According to footnote 2 to Article 368, CC of Ukraine, Chief of the Main Detectives Unit
  of NABU is a competent official.
          A pre-trial investigation established that the National Anti-Corruption Bureau of Ukraine,
  with procedural guidance from the Special Anti-Corruption Prosecutor’s Office, is conducting a
  pre-trial investigation in criminal proceedings # 52016000000000411, dated

                                         [Handwritten: a true copy of the original, illegible signature]
Case 2:15-cv-06076-MCA-MAH Document 385-4 Filed 07/12/19 Page 3 of 6 PageID: 6642




  11/04/2016 based on indications of commitment of a criminal offense pursuant to Part 5, Article
  191, CC of Ukraine.

  The pre-trial investigation in criminal proceedings # 52016000000000411 established that a group
  of individuals including high officials of the bodies of local self-government of the City of Odesa
  and representatives of business structures, implemented a criminal plan aimed at misappropriation
  of funds of the Odesa City budget by means of selling administrative buildings to the Odesa City
  Council at an inflated price that was previously known to all the participants of the crime.
           Thus, in early 2016, a group of individuals, unidentified by the pre-trial investigation, used
  the information of a non-resident, UAB NASTER, who was under their control and incorporated
  in the Lithuanian Republic at: Sv. Stepono g. 16-5, Vilinus, in order to purchase a whole complex
  of properties, Krayan Holding Company, Open Joint Stock Company (OJSC), located at Odesa, 2
  Kosovska St. and comprised of buildings with a total area of 44 thousand sq. m for 11.5 million
  Hryvnias. Purchase of the whole complex of properties was made based on the results of a second,
  repeat auction on the Electronic Trades of Ukraine, Commodities Exchange, initiated by the
  official receiver/liquidator of the Krayan Holding Company, OJSC, M.S. Fomenko. The estimated
  starting value of the whole complex of properties was 65 million Hryvnias but due to lack of
  demand at the second repeat auction, the starting value of the lot was reduced to 42 million
  Hryvnias while according to the rules of the auction only offers that constituted at least 25% of the
  expected sale value were accepted from the auction participants. Consequently, the whole complex
  of properties of Krayan HC, OJCS, was sold at the second repeat auction for 11.5 million Hryvnias
  offered by the non-resident company, UAB NASTER, which was under the control of the group
  of individuals.
           Further, for the purpose of concealing the real market value of the whole complex of
  properties and of the final beneficiaries of the income which they planned to obtain illegally,
  administrative buildings with a total area of 14.5 thousand sq. m were separated from the complex
  and assigned a new address: Odesa, 2-D Kosovska St., and re-registered on 08/08/2016 in the name
  of the newly created non-resident, VALTON GROUP LP, registered at 272 Bath Street, Galsgow,
  G2 4JR, United Kingdom.
           At the same time, on 08/2502016, a group of individuals created a business entity called
  Development Elite, LLC, the details and bank account of which were to be used to misappropriate
  the funds of the Odesa City budget, while the real beneficiary owners of the business entity were
  not listed in the company’s articles of incorporation. Instead, Petro[v] [sic] Oleksandrovych
  Zahodirenko, born in 1990, was considered to be the founder and director of the company, in
  relation to whom the pre-trial agency has grounds to believe that he is only a nominal director of
  the Development Elite, LLC, who makes no independent management decisions.

                                        [Handwritten: a true copy of the original, illegible signature]
Case 2:15-cv-06076-MCA-MAH Document 385-4 Filed 07/12/19 Page 4 of 6 PageID: 6643




          On 09/07/2016, to ensure achievement of the criminal goal, on the basis of the minutes of
  the General Meeting of Partners # 2, dated 09/05/2016, of the Act of Acceptance and Transfer,
  dated 09/05/2016, and of the Sale and Purchase Agreement # [illegible], dated 08/26/2016,
  unidentified persons transferred the title of ownership of the administrative building previously
  belonging to the Odesa City Council to Development Elite, LLC.
          On 10/19/2016, during a scheduled session of the Odesa City Council, members of the
  Council found it expedient to purchase the administrative buildings located at Odesa, 2-D
  Kosovska St. from Development Elite, LLC for 185 million Hryvnias, as a part of the European
  City project.
          Continuing the actions aimed at misappropriation of the funds of the Odesa City budget,
  on 12/12/2016 a group of individual, including high officials of the bodies of local self-government
  of the City of Odesa, have organized the signing of the Sale and Purchase Agreement with
  Development Elite, LLC and submission of the necessary documents for the payment of 185
  million Hryvnias to the latter.
          On 12/16/2016, between 3:30 p.m. and 5:00 p.m., based on the submitted documents, the
  City of Odessa Office of the State Treasury Service of Ukraine in the Odesa Oblast, transferred
  the funds from the Odesa City budget to the checking account of Development Elite, LLC, in the
  amount of 185 million Hryvnias as payment for the administrative buildings, meaning that the
  participants of the crime who controlled the checking account of Development Elite, LLC, gained
  the actual ability to dispose of the funds obtained as a result of the crime.
          For the purpose of enforcement in the criminal proceedings # 52016000000000411, on
  12/20/2016 a senior detective of the National Anti-Corruption Bureau of Ukraine filed a petition
  with the Solom’yansky District Court of the City of Kyiv to seize assets and funds in the amount
  of 185,000,000 Hryvnias in the account of Development Elite, Limited Liability Company
  (EDRPOU [Unified State Registry of Enterprises and Organizations of Ukraine] #                  5687),
  acct. #                 9313 opened with the Pivdenny Joint Stock Bank, a Public Joint Stock
  Company (MFO 328209).
          After considering the petition to seize assets the investigating judge of the Solomyansky
  District Court of the City of Kyiv granted the petition on 12/20/2016 and issued an approval to
  seize funds in the amount of 185,000,000 Hryvnias in the account of Development Elite, Limited
  Liability Company (EDRPOU #              5687), acct. #              9313, opened with the Pivdenny
  Joint Stock Bank, a Public Joint Stock Company (MFO 328209).
          It has been established that Development Elite, Limited Liability Company, is directly tied
  to Oleh Anatoliyovych Babenko and controlled by him.
          Thus, at a time that has not been established by the pre-trial investigation, O.A. Babenko
  came up with a criminal intent to illegally lift the seizure of the assets, i.e., of funds in cashless
  form belonging to Development Elite, LLC, by providing illegal profit to the officials of the
  National Anti-Corruption Bureau of Ukraine in order to avoid
Case 2:15-cv-06076-MCA-MAH Document 385-4 Filed 07/12/19 Page 5 of 6 PageID: 6644




  potential seizure of the above funds as a result of the pre-trial investigation in criminal proceedings
  # 52016000000000411.
           In order to execute his criminal intent, conceal his illegal activities and avoid detection
  during the direct interaction with the officials of the National Anti-Corruption Bureau of Ukraine
  regarding the illegal lifting of the seizure of the assets, O.A. Babenko asked his cousin, P.P.
  Dubovoy, DOB              1983, for help. The latter introduced him to Ye.S. Shevchenko who has
  friendly relations with officials of the National Anti-Corruption Bureau of Ukraine including, A.V.
  Kaluzhinsky the Chief of the Main Detectives Unit of the National Anti-Corruption Bureau of
  Ukraine, whose subordinate detectives are involved in the pre-trial investigation in criminal
  proceedings # 5201600000000041.
           After that, at about 2:30 p.m., on 11/17/2017, on the territory of the Coin restaurant located
  at Kyiv, 13/15 Bolsunivska St., O.A. Babanko, during a joint conversation between him, P.P.
  Dubovoy and Ye.S. Shevchenko, offered Ye.S. Shevchenko to facilitate resolution of the issue of
  lifting the seizure of the funds in the account of Development Elite, LLC #                       9313,
  opened with the Pivdenny Joint Stock Bank, a Public Joint Stock Company (MFO 328209) and
  closing of the criminal proceedings # 5201600000000041 with the officials of the National Anti-
  Corruption Bureau of Ukraine. Further, O.A. Babenko and P.P. Dubovoy jointly proposed to Ye.S.
  Shevchenko that after the above issues would be resolved, officials of the National Anti-
  Corruption Bureau of Ukraine would be given illegal profits in the amount of $500,000.
           Specifically, O.A. Babenko and P.P. Dubovoy explained to Ye.S. Shevchenko that they
  would first provide him with the first part of the illegal profits in the amount of $100,000 to be
  given to the officials of the National Anti-Corruption Bureau of Ukraine before the court hearing
  where the issue of lifting of the seizure from the assets would be heard, i.e., the assets belonging
  to Development Elite, LLC in the amount of 185 million Hryvnias. After the court actually lifted
  the seizure from the assets of the company, they would provide him with the second part of the
  illegal profits in the amount of $200,000 to be given to the officials of the National Anti-Corruption
  Bureau of Ukraine. And after closure of the criminal proceedings # 52016000000000411, they
  would provide him with the third part of the illegal profits in the amount of $200,000 to be given
  to the officials of the National Anti-Corruption Bureau of Ukraine.
           Later, between 5:39 p.m. and 6:38 p.m. on 11/20/2017 and between 4:52 p.m. and 5:54
  p.m. on 11/21/2017, following O.A. Babenko’s instructions, P.P. Dubovoy, while being at a Shell
  gas station located at: Kyiv, 20 Stolychne Highway, in a conversation with Ye.S. Shevchenko,
  confirmed their joint intent with O.A. Babenko to provide illegal profits to the officials of the
  National Anti-Corruption Bureau of Ukraine in the amount of $500,000 according to the
  previously agreed scheme for lifting the seizure of the funds in the account of

                                        [Handwritten: corresponds to the original, illegible signature]
Case 2:15-cv-06076-MCA-MAH Document 385-4 Filed 07/12/19 Page 6 of 6 PageID: 6645




  Development Elite, LLC (EDRPOU     5687) #        9313, opened at the Pivdenny Joint
  Stock Bank, a Public Joint Stock Company (MFO 328209), and closing of the criminal
  proceedings # 52016000000000411.

          Thus, Oleh Anatoliyovych Babenko, DOB                   , 1982, is suspected of offering
  illegal profit to a competent official for taking or withholding action using the authority
  granted to him or her in the interests of the individual offering the illegal profit, on the basis
  of a criminal conspiracy of individuals, or of committing a criminal offense (crime) pursuant
  to Part 2, Art. 28, Part 3, Art. 369, CC of Ukraine.

          Therefore, Oleh Anatoliyovych Babenko, DOB                   , 1982, is suspected of willfully,
  selfishly, and as part of a prior conspiracy with P.P. Dubovoy, offering illegal profit in the amount
  of $500,000, which equaled 13,250,000 Hryvnias at the exchange rate of the National Bank of
  Ukraine on the day of the crime, to A.V. Kaluzhynsky, Chief of the Main Detective Unit of the
  National Anti-Corruption Bureau of Ukraine, at 2:30 p.m., on 11/17/2017, while being on the
  territory of the Coin restaurant at Kyiv, 13/15 Bolsunovska St., for lifting seizure of the assets and
  closing criminal proceedings # 52010000000000411, dated 11/04/2016, initiated in connection
  with indications of a criminal offense pursuant to Part 5, Art. 191, CC of Ukraine [CC of Ukraine]
  [sic].

         Deputy Prosecutor General
         State Councilor of Justice, 3rd Class           [Signature]             Yu. Stolyarchuk


          O.A. Babenko was provided with an explanation that according to the provisions of Art.
  42 of the Code of Criminal Procedure of Ukraine he has the right to the following:
      1) to know what criminal offense, he’s suspected of;
      2) to be clearly and timely informed about his rights and obtain a clarification if necessary;
      3) to have a defense council at first request and see him before the first and before each
          subsequent questioning under the conditions that ensure confidentiality of communication;
          to have the defense council present during questioning or other procedural actions; to refuse
          services of a defense council at any time during the criminal proceedings; to obtain services
          of a defense council at the expense of the government in case of lack one’s own funds for
          payment of such services;
      4) to not say anything in connection with the reasonable suspicion or to refuse to answer
          questions at any time;
     5) to provide explanations and testimony in connection with the reasonable suspicion or to
          refuse to provide them at any time.
                                        [Handwritten: corresponds to the original, illegible signature]
